Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/08/2021 has been entered. Claims 1-13, and 15-19 are pending. Claim 14 is cancelled. Applicant’s amendment to the claims have overcome 112
rejections previously set forth in the Non-Final Office Action notified on 02/12/2021.

Claim Objection
Claim 10 is objected to because of the following informalities: Claim 10 is missing a “.” . Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In regards to claim 1, the claim claims “wireless communication channels” that are formed between the at least one transmitter and the at least one receiver in line 5. This claimed subject matter is directed to non-statutory subject matter because the wireless communication channel is a space between the transmitter and receiver, and do not fall in any of the four categories of patent eligible subject matter - process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.

Accordingly, claim 1 under broadest reasonable interpretation (BRI) covers both statutory (transmitter and receiver) and non-statutory subject matter (wireless channel) and is therefore not eligible for patent protection (MPEP 2106.03 II) as recited in instant claim language. Appropriate correction is required.
Examiner suggest to use the following format or equivalent thereof, to overcome the above rejection – 
….transmitter and receiver being configured for communication over a wireless communication channel….
In regards to claim 15, the claim recites providing “at least two wireless communication channels” in lines 4-5 and therefore warrants a rejection under 101 similar to claim 1. Appropriate correction is required.
Claims 2-13 and 16-19 are rejected for being dependent on a rejected base claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

In regards to claim 1, the claim recites “at least two wireless communication channels that are physically independent of one another formed between the at least one transmitter and the at least one receiver” in lines 5-6. Are these two physically separated channels or the two channels formed between the same two points communicating data asynchronously? This is unclear.
Definition of physically independent channels is not provided in the specification. Under broadest reasonable interpretation (BRI), these two communication channels could be between the same two points – first sending one set of data between the two points as first channel and second sending another set of data between the same two points as a second channel without one communication affecting other. 
Accordingly, the claim is unclear. Appropriate correction is required. 
Further, physically independent of one another does not mean they are physically separated channels. From the claim language, it is unclear what the physically independent channels means. 
Further, claim 1 recites at least two “physically independent” wireless channels and at least one transmitter and at least one receiver. Based on the claimed language, it is unclear how the two channels are formed from the at least one transmitter and at least one receiver. Appropriate correction is required. 
In regards to claim 15, the claim encompasses similar defect as claim 1. Appropriate correction is required. 

In regards to claim 1, the claim recites “wherein the arrangement is configured to transmit data asynchronously via the at least two wireless communication channels” in lines 7-8. The claim recites one transmitter and one receiver and no further arrangement is provided. What arrangement is the claim is calling for? Appropriate correction is required.
Further, claim 1 recites “the arrangement” in lines 7-8. There is an inappropriate antecedent base recited in this claim. Appropriate correction is required. In regards to claim 7, the claim recites “communication channels present” in line 10. Use of “channels present” is not necessary. This makes the claim unclear. 
In regards to claim 8, the claim recites “a marking device” disposed upstream of the transmitter. Based on the drawings, there is no such separate marking device disposed upstream of the transmitter 4.
For the purpose of prosecution, the marking device is considered as a processor configured to add identification information item to image information item sent via two communication channels.
In regards to claim 15, the claim recites “image information” in line 1 and “the image information items” in lines 8-9. Are these intended to be different? Appropriate correction is required.
Further, claim 15 recites “dividing image information and asynchronously transferring the image information items over the at least two physically independent communication channels” in lines 8-10. An appropriate antecedent base is required before “image information”.

In regards to claim 16, the claim recites “encoding in each case an identification information item in the image information items that are transferred over the communication channels” in lines 1-2. Which each case the claim is referring to? Appropriate correction is required.
Further, claim 16 recites “the items of image information” in line 5. There is inappropriate antecedent base. Appropriate correction is required. 
Further, claim 16 recites “reconstructing the items of image information with the encoding to form a reconstruction of the original image information items at a receiver end.” What is being used to reconstruct here is unclear. Is it “items of image information” or “image information items”? Appropriate correction is required. 
In regards to claim 19, the claim recites “if an image is missing in the reconstruction, omitting associated images that produce a total image altogether such that a previously combined image is presented instead.” From the claim language, it is unclear - which images are associated images? Appropriate correction is required. 
Claims 2-13 and 16-19 are rejected for being dependent on a rejected base claim.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see Wang (US 20160174809), FIGS. 1-3, para [0007], [0015], [0034], [0033], [0028], which discloses transmitting image data asynchronously using two wireless channels that are separate, and receiving the data at a base station. 
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795